Citation Nr: 1707384	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from October 12, 1966, to July 30,1969; February 13, 1974, to July 23, 1980; November 24, 2001, to November 25, 2001; January 12, 2002, to January 13, 2002; and March 10, 2004, to March 20, 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the VA RO in St. Petersburg, Florida. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This issue was remanded in September 2014 for further development.  In February 2015, the Board denied the claim.  Subsequently, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court vacated the Board decision and remanded the Veteran's claims for action consistent with the directives of a Memorandum Decision.  The issue has now been returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court noted in the September 2016 Memorandum Decision the Veteran's argument that the Board failed to provide an adequate statement of reasons or bases to support its denial of TDIU, as it did not discuss the combined effects of his service-connected right ankle disability, depression, and residuals of prostate cancer or his educational and occupational history.  

The Veteran also argued to the Court that the Board erred by failing to obtain an examination addressing his service-connected disabilities collectively.  However, VA is not required to provide a "combined effects" medical opinion in each case where a veteran has multiple service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350, 1354 (2013).   The ultimate question of whether the Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.   However, in light of the fact that the Veteran has not been provided a VA examination relating to his service-connected right ankle condition since 2008, the Board will remand his case to provide him new, current examinations for all his conditions. 

Additionally, on remand, any outstanding VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Associate all treatment records from the Orlando VA Medical Center (VAMC) and associated clinics from December 2015 to the present.

2. Schedule the Veteran for VA examinations for his claim for TDIU.  This should include psychiatric and appropriate medical examinations to address the ankle condition and prostate cancer residuals.

The claims file should be provided to the examiners for review, and the examiners should note that it has been reviewed.  

Each examiner should opine as to the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain any form of substantially gainful employment.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought remains denied, the Veteran and his representative should be provided SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

